Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (this “Agreement”) made as of November 2, 2014 (the “Effective Date”),
by and between Fairway Group Holdings Corp., a Delaware corporation with an
office at 2284 12th Avenue, New York, New York 10027 (the “Company”), and
Dorothy M. Carlow (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and its subsidiaries (collectively, the “Fairway Group”)
desire that Executive be employed to serve in an executive capacity with the
Fairway Group, and Executive desires to be so employed by the Fairway Group,
upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

1.                                             EMPLOYMENT.

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  Executive
shall hold the office of Executive Vice President—Chief Merchandising Officer of
the Company reporting to the Chief Executive Officer of the Company.

 

2.                                           TERM.

 

The term of employment under this Agreement began on the Effective Date and
shall continue until October 31, 2016, subject to prior termination in
accordance with the terms hereof (the “Initial Term”).  The Initial Term shall
be automatically extended for successive additional periods of one (1) year
(each such one-year period, an “Additional Term”), unless either party shall
have given written notice to the other party of non-extension at least sixty
(60) days prior to the end of the Initial Term or the then applicable Additional
Term (any period during which Executive is employed hereunder the “Employment
Term”).

 

3.                                           COMPENSATION.

 

(a)                                       As compensation for the employment
services to be rendered by Executive hereunder, including all services as an
officer or director of any member of the Fairway Group, the Company agrees to
pay, or cause to be paid, to Executive, and Executive agrees to accept, payable
in equal installments in accordance with Company payroll practices then in
existence, an initial annual salary of $400,000 (the “Annual Salary”). 
Executive’s Annual Salary for any year following 2015 shall be determined by the
Board of Directors of the Company (the “Board”) in its sole discretion, but
shall not in any year be reduced below the rate for the previous year.

 

(b)                                       During each fiscal year of the
Employment Term, Executive shall be eligible for an annual performance bonus, if
any, as may be determined by the Board from time to time in its sole
discretion.  Such bonus will be targeted at $250,000 and will be based upon,
among other things, the Executive’s performance and the Company’s financial
performance.  For the fiscal year ended March 29, 2015, Executive shall receive
a bonus of at least $50,000 as long as (i) the Fairway Group is in compliance
with the financial covenants under its senior credit facility as of such date,
(ii) Executive is an employee of the Company at March 29, 2015 and
(iii) Executive’s employment is not terminated prior to the payment of such
bonus (x) by the Company for “justifiable cause” (as defined in
Section 7(b) below) or (y) by Executive without “good reason” (as defined in
Section 7(b) below).  The bonus for the fiscal year ended March 29, 2015 shall
be payable promptly after completion of the audit of the financial statements of
the Fairway Group for the fiscal year ended March 29, 2015.

 

--------------------------------------------------------------------------------


 

4.                                           EXPENSES.

 

The Company shall pay or reimburse Executive, upon presentment of suitable
vouchers, for all reasonable business expenses which may be incurred or paid by
Executive in connection with her employment hereunder in accordance with Company
policy as established from time to time by the Board.  Executive shall comply
with such restrictions and shall keep such records as the Company may reasonably
deem necessary to meet the requirements of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), and regulations promulgated thereunder.

 

Executive shall relocate to the New York metropolitan area in the
July-August 2015 time period.  The Company shall reimburse Executive for her
documented out-of-pocket expenses incurred in (i) relocating to the New York
metropolitan area, including moving expenses and broker costs for the purchase
or lease of a residence, up to a maximum of $25,000, and (ii) prior to her
relocation to the New York metropolitan area, her cost of commuting from her
home in North Carolina to New York, consistent with the Company’s travel policy.

 

5.                                           OTHER BENEFITS.

 

Executive shall be entitled to four (4) weeks paid vacation for each full
calendar year, beginning with calendar year 2015 (the timing of vacations to be
subject to the reasonable approval of the Chief Executive Officer), and to
participate in such benefit plans and arrangements and receive other benefits on
terms consistent with other officers of the Company at the same level as
Executive (including short- and long-term disability insurance, 401(k) plan,
hospital, major medical insurance, dental and group life insurance plans in
accordance with the terms of such plans), all as determined from time to time by
the Board (the “Benefit Plans”).  During the Employment Term, the Company shall
provide a car allowance of $384.61 per week payable in equal installments at the
same time Executive receives her salary.  During the Employment Term, the
Company also agrees to provide Executive on a fully grossed-up basis, a housing
allowance of $5,800 per month.  Executive shall not be entitled to rollover or
otherwise accumulate unused vacation days from year-to-year without the prior
consent of the Chief Executive Officer, such consent not to be unreasonably
withheld.

 

6.                                             DUTIES.

 

(a)                                       Executive shall have such authority
and responsibilities and shall perform such reasonable duties and functions as
are typically performed by executives in her position and such other reasonable
duties and functions commensurate with her position as the Chief Executive
Officer and Board lawfully assign to her.  Executive shall comply in the
performance of her duties with the policies of the Fairway Group and the Board,
and be subject to the direction of the Chief Executive Officer and the Board.

 

(b)                                       During the Employment Term, Executive
shall devote all of her business time and attention, reasonable vacation time
and absences for sickness excepted, to the business of the Fairway Group, as
necessary to fulfill her duties; provided, however, that Executive may engage in
other activities so long as such activities do not unreasonably interfere with
Executive’s performance of her duties hereunder and do not violate Section 9
hereof.  Executive shall perform the duties assigned to her in compliance in all
material respects with the Company’s Code of Conduct.

 

(c)                                        Nothing contained in this Section 6
or elsewhere in this Agreement shall be construed to prevent Executive from
investing or trading in non-competing investments as she sees fit for her own
account, including real estate, stocks, bonds, securities, commodities or other
forms of investments.

 

(d)                                       Executive shall have the right to
serve on one (1) outside board of directors of Executive’s choosing.  The Chief
Executive Officer shall have the right to approve of Executive’s choice, such
approval not to be unreasonably withheld.  Executive’s position as a member of
an outside board of directors shall not detract from her duties and
responsibilities to the Fairway Group.

 

2

--------------------------------------------------------------------------------


 

7.                       TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

 

(a)                                       Executive’s employment hereunder shall
terminate upon the first to occur of the following:

 

(i)                                           upon thirty (30) days’ prior
written notice to Executive upon the determination by the Board that Executive’s
employment shall be terminated for any reason which would not constitute
“justifiable cause”;

 

(ii)                                        upon written notice to Executive
from the Board of termination for “justifiable cause”;

 

(iii)                                    automatically and without notice upon
the death of Executive;

 

(iv)                                    in accordance with the terms of
subsection (e) hereof upon the “disability” (as defined below) of Executive;

 

(v)                                      upon thirty (30) days’ prior written
notice by Executive to the Company of Executive’s voluntary termination of
employment without “good reason”; or

 

(vi)                                   upon written notice by Executive to the
Company of Executive’s termination of employment for “good reason” in accordance
with Section 7(b)(ii).

 

Upon the Company giving notice of termination pursuant to Section 7(a)(i) or
(ii), or Executive giving notice of termination pursuant to Section 7(a)(v) or
(vi), the Company may require that Executive immediately leave the Company’s
premises, upon being given a reasonable opportunity to collect her personal
effects and belongings, but such requirement shall not affect the effective date
of termination of employment.

 

(b)                                       For the purposes of this Agreement:

 

(i)                                           The term “disability” shall mean
the inability of Executive, due to illness, accident or any other physical or
mental incapacity, to have performed the essential functions of her duties, with
or without reasonable accommodation, for a period of four (4) months (whether or
not consecutive) in any twelve (12) month period during the Employment Term, as
reasonably determined by the Board.

 

(ii)                                        The term “good reason” shall mean:
(A) a material diminution in Executive’s level of authority, duties,
responsibilities or reporting lines; (B) a material reduction in Executive’s
Annual Salary or target bonus; (C) a material change to the location at which
Executive must perform the duties and obligations of her employment that is more
than seventy five (75) miles from the Company’s New York City office; or (D) the
Company’s material breach of this Agreement.  Notwithstanding the foregoing,
“good reason” shall not be deemed to exist unless, no later than ninety (90)
days following the date of the “good reason” event, Executive shall have given
written notice to the Company specifying in reasonable detail the Company’s acts
or omissions Executive alleges would constitute “good reason” and the Company
fails to rescind any such act or cure any such omission within thirty (30) days
following the receipt of such notice.  If such circumstances are not fully
corrected in all material respects by the Company during the thirty (30) day
cure period, Executive’s employment shall terminate for “good reason” upon the
expiration of the cure period.

 

(iii)                                     The term “justifiable cause” shall
mean: (A) Executive’s repeated failure to attempt in good faith (other than
temporarily while physically or mentally incapacitated) or refusal to attempt to
perform her duties pursuant to this Agreement after her receipt of written
notice from the Board of such failure or refusal specifying the details of the
failure or refusal, if within ten (10) days of such notice, Executive fails to
cure such failure or refusal; (B) Executive’s material breach of this Agreement
(including the failure to relocate to the New York metropolitan area in the
July-August 2015 time

 

3

--------------------------------------------------------------------------------


 

period), which breach is not cured by Executive within ten (10) days following
her receipt of written notice specifying the details of such material breach;
(C) Executive’s criminal act involving money or property of the Fairway Group or
Executive’s breach (other than a de minimus breach) of her fiduciary duty;
(D) Executive’s intentional and knowing material misrepresentation of the
Company’s financial performance, operating results or financial condition to the
Board; (E) any intentional unauthorized disclosure by Executive to any person,
firm or corporation other than the members of the Fairway Group and their
respective directors, managers, officers and employees, of any material
confidential information or trade secret of the Fairway Group other than in the
good faith performance of her duties; (F) Executive’s indictment or conviction
of, or pleading guilty or nolo contendere to, a felony or a crime involving
dishonesty, fraud or moral turpitude; (G) Executive’s willful misconduct
materially damaging to the property, business or reputation of the Fairway Group
(including any fraudulent act); (H) Executive’s unlawful use of controlled
substances that, in the good faith judgment of the Board, impairs Executive’s
ability to effectively perform her duties hereunder or while on the Company’s
premises; (I) any act or omission by Executive involving gross negligence in the
performance of Executive’s duties that is materially adverse to the Fairway
Group; or (J) Executive’s failure to materially comply with the Fairway Group’s
policies, including without limitation, the Code of Conduct; provided, however,
the Company cannot terminate the Executive’s employment for “justifiable cause”
unless the Board has provided the Executive with written notice of the
circumstances providing grounds for “justifiable cause” and an opportunity to
confront the charges (with counsel) before the Board.

 

(c)                                        Upon any termination of Executive’s
employment by the Company for “justifiable cause”, or voluntarily by Executive
without “good reason” (including Executive electing not to extend the Employment
Term), Executive shall not be entitled to any amounts or benefits hereunder
other than such portion of Executive’s Annual Salary as has been accrued through
the date of her termination of employment, reimbursement of expenses pursuant to
Section 4 hereof and other amounts or benefits required by law or pursuant to
the terms of the Benefit Plans.

 

(d)                                       If Executive should die during the
Employment Term, this Agreement shall terminate immediately.  In such event, the
estate of Executive shall thereupon be entitled to receive (i) such portion of
Executive’s Annual Salary as has been accrued through the date of her death,
(ii) any accrued annual bonus for a prior fiscal year which remains unpaid as of
the date of death and a pro rata portion of any bonus that Executive would have
been entitled to receive pursuant to Section 3(b) in the fiscal year in which
Executive died (based on the number of days Executive was alive during such
fiscal year), payable when and if such bonus would otherwise have been payable
had Executive’s employment not been terminated by reason of Executive’s death
and (iii) reimbursement of expenses pursuant to Section 4.  Executive’s estate
also shall be entitled to any amounts or benefits required by law or payable
under the terms of the Benefit Plans.

 

(e)                                        Upon Executive’s disability in
accordance with Section 7(b) hereof, the Company shall have the right to
terminate Executive’s employment while she remains so disabled.  Any termination
pursuant to this subsection (e) shall be effective on the date thirty (30) days
after which Executive shall have received written notice of the Company’s
election to terminate.  In such event, Executive shall thereupon be entitled to
receive (i) such portion of Executive’s Annual Salary as has been accrued
through the date of the termination of employment, (ii) any accrued annual bonus
for a prior fiscal year which remains unpaid as of the date of termination and a
pro rata portion of any bonus that Executive would have been entitled to receive
pursuant to Section 3(b) in the fiscal year in which Executive became disabled
(based on the number of days during such fiscal year that this Agreement was in
effect), payable when and if such bonus would otherwise have been payable had
Executive’s employment not been terminated by reason of Executive’s disability
and (iii) reimbursement of expenses pursuant to Section 4.  Executive shall also
be entitled to any amounts or benefits required by law or payable under the
terms of the Benefit Plans.

 

(f)                                         Notwithstanding any provision to the
contrary contained herein, in the event that Executive’s employment is
terminated during the Employment Term by the Company without “justifiable cause”
(other than due to death or disability), by Executive for “good reason” or by
the Company electing not to extend the

 

4

--------------------------------------------------------------------------------


 

Employment Term, the Company shall, as of the end of the Employment Term,
(i) continue to pay Executive her then current Annual Salary (subject to
applicable tax withholding), payable in equal installments in accordance with
the Company’s payroll practices then in existence, for a period ending on the
later of (x) October 31, 2016 or (y) one (1) year from the date of termination
and (ii) pay Executive’s COBRA continuation health coverage premiums (less the
normal weekly contribution rate being paid by Executive at the time of
termination, the payment of which shall be Executive’s responsibility) during
the Severance Period, which amounts in (i) and (ii) above shall be in lieu of
any and all other payments due and owing to Executive under the terms of this
Agreement (other than any payments constituting reimbursement of expenses
pursuant to Section 4 hereof, any payments or benefits required by law or
payable under the terms of the Benefit Plans and the accrued annual bonus for a
prior fiscal year and pro rata portion of the bonus, if any, referred to in the
penultimate paragraph of this Section 7(f)).

 

The period during which payments are made pursuant to clause (i) of this
Section 7(f) is hereinafter referred to as the “Severance Period.”  The payments
made pursuant to this Section 7(f) are collectively hereinafter referred to as
the “Severance Payments.”  The Company’s obligation to make the Severance
Payments shall be conditional upon (A) Executive executing and delivering to the
Company within sixty (60) days after the date of her termination of employment a
release (that is no longer subject to revocation under applicable law) in
substantially the form of Exhibit A hereto, and (B) Executive’s compliance in
all material respects with her obligations under Sections 9, 10, 11 and 12
hereof.  Notwithstanding anything to the contrary contained herein, the first
Severance Payment shall be made on the sixtieth (60th) day following Executive’s
“separation from service” (as defined in Section 409A of the Code) and shall
include payment of all amounts that otherwise would be due prior thereto.

 

In the event the Executive is entitled to receive Severance Payments pursuant to
this Section 7(f), Executive shall also be entitled to the accrued annual bonus
for a prior fiscal year which remains unpaid as of the date of termination and a
pro rata portion (based on the number of days during such fiscal year that this
Executive was employed) of any bonus Executive would have been entitled to
receive pursuant to Section 3(b) in the fiscal year in which Executive’s
employment was terminated, payable when and if such bonus would otherwise have
been payable had Executive’s employment not been terminated.

 

If the Company cannot provide the COBRA payments pursuant to this
Section 7(f) without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act) or without subjecting the
Executive to taxation on group health benefits, the Company will, in lieu
thereof, provide to the Executive during the remainder of the Severance Period,
a taxable monthly payment in an amount equal to the estimated cost of providing
such benefits, calculated in good faith as of the time of commencement of such
payments.

 

(g)                                        Upon any termination of Executive’s
employment hereunder, Executive shall be entitled to: (i) receive such portion
of Executive’s Annual Salary as has been accrued to date; (ii) reimbursement of
expenses pursuant to Section 4 hereof; (iii) any payments or benefits required
by law or payable under the terms of the Benefit Plans; (iv) treatment of any
outstanding equity awards in conformance with the applicable equity
plan(s) and/or award agreement(s); and (v) continued indemnification and
coverage under directors and officers liability insurance, in each case,
pursuant to Section 13 hereof.  Any termination of employment hereunder shall
include termination from all applicable board and officer positions with any
member of the Fairway Group.

 

8.                                              REPRESENTATIONS AND AGREEMENTS
OF EXECUTIVE.

 

(a)                                       Executive represents and warrants that
she is free to enter into this Agreement and to perform the duties required
hereunder, and that there are no employment contracts or understandings,
restrictive covenants or other restrictions, whether written or oral, preventing
the performance of her duties hereunder.

 

5

--------------------------------------------------------------------------------


 

(b)                                       Executive agrees to submit to a
medical examination and to cooperate and supply such other information and
documents as may be reasonably required by any insurance company in connection
with the Company’s obtaining life insurance on the life of Executive, and any
other type of insurance or fringe benefit as the Company shall determine from
time to time to obtain.

 

(c)                                        Executive agrees to relocate to the
New York metropolitan area in the July-August 2015 time period.

 

9.                                             NON-COMPETITION.

 

(a)                                       In view of the unique and valuable
services expected to be rendered by Executive to the Fairway Group, Executive’s
knowledge of the trade secrets and other proprietary information relating to the
business of the Fairway Group and in consideration of the compensation to be
received hereunder, and Executive’s ownership interest in the Company, Executive
agrees that during the period of her employment by the Company and the greater
of (i) one year following her employment with the Company or (ii) the Severance
Period (the “Non-Competition Period”), Executive shall not, whether for
compensation or without compensation, directly or indirectly, as an owner,
principal, partner, member, shareholder, independent contractor, consultant,
joint venturer, investor, licensor, lender or in any other capacity whatsoever,
alone, or in association with any other person, carry on, be engaged or take
part in, or render services (other than services which are generally offered to
third parties) or provide advice to, own, share in the earnings of, invest in
the stocks, bonds or other securities of, or otherwise become financially
interested in, any entity primarily engaged in the retail grocery business that
has a store, or is actively considering locating a store, within a 50-mile
radius of (i) any existing store operated by the Fairway Group or (ii) any
location where the Fairway Group is actively considering locating a store.  The
record or beneficial ownership by Executive of up to one percent (1%) of the
shares of any corporation whose shares are publicly traded on a national
securities exchange or in the over-the-counter market shall not of itself
constitute a breach hereunder.  In addition, Executive shall not, directly or
indirectly, during the Non-Competition Period, except in the good faith
performance of her duties for the Fairway Group, request or cause any suppliers
or customers with whom the Fairway Group has a business relationship to cancel
or terminate any such business relationship with any member of the Fairway Group
or solicit, interfere with, entice from or hire from any member of the Fairway
Group any employee of any member of the Fairway Group.  Notwithstanding the
foregoing, the provisions of this Section 9 shall not be violated by (x) general
advertising or solicitation not specifically targeted at Fairway Group related
persons or entities or (y) Executive’s serving as a reference upon request.  If
the Company breaches its obligation to make the Severance Payments (other than
in the circumstances described in the next sentence) or to comply with its
obligations under Section 4 hereof, and such breach is not cured within thirty
(30) days after written notice of such breach is provided to the Company by
Executive, then in addition to any other remedies available to the Executive,
Executive shall be released from her obligations under this Section 9.  If
Executive does not comply in all material respects with her obligations under
this Section 9 (other than in the circumstances described in the immediately
preceding sentence), then notwithstanding anything herein to the contrary, the
Company shall not be obligated to pay Executive any remaining portion of the
Severance Payments.

 

(b)                                        During the Non-Competition Period:

 

(i)                                     Executive shall not make any oral or
written statements, either directly or through other persons or entities, which
are disparaging to any member of the Fairway Group or any of its affiliates,
management, officers, directors, services, products, operations or other matters
relating to the Fairway Group’s businesses; and

 

(ii)                                  The Fairway Group, formally or through its
officers and directors, shall not make any oral or written statements, either
directly or through other persons or entities, which are disparaging to
Executive.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 9(b), it shall not be a
violation of this Section 9(b) for Executive or the Fairway Group to (i) make
truthful statements when required by order of a court or other body having
jurisdiction, any governmental investigation or inquiry by a governmental
entity, subpoena, court order, compulsory legal process, or as otherwise may be
required by law, (ii) make traditional competitive statements in the course of
promoting a competing business (except in violation of Section 9, 10 or 11
hereof), (iii) disclose that Executive is no longer employed by the Company,
(iv) rebut inaccurate statements made by the other party or (v) for either party
to make truthful statements to enforce her or its rights under this Agreement.

 

(c)                                        If any portion of the restrictions
set forth in this Section 9 should, for any reason whatsoever, be declared
invalid by a court of competent jurisdiction, the validity or enforceability of
the remainder of such restrictions shall not thereby be adversely affected.

 

(d)                                       Executive acknowledges that the
provisions of this Section 9 were a material inducement to the Company to enter
into this Agreement and to employ Executive.  Executive further acknowledges
that the territorial and time limitations set forth in this Section 9 are
reasonable and properly required for the adequate protection of the business of
the Fairway Group.  Executive hereby waives, to the extent permitted by law, any
and all right to contest the validity of this Section 9 on the ground of breadth
of its geographic or product and service coverage or length of term.  In the
event any such territorial or time limitation is deemed to be unreasonable by a
court of competent jurisdiction, Executive agrees to the reduction of the
territorial or time limitation to the area or period which such court shall deem
reasonable.

 

(e)                                        The existence of any claim or cause
of action by Executive against the Company or any other member of the Fairway
Group shall not constitute a defense to the enforcement by the Fairway Group of
the foregoing restrictive covenants, but such claim or cause of action shall be
litigated separately.

 

10.                                      INVENTIONS AND DISCOVERIES.

 

(a)                                       Executive shall promptly and fully
disclose to the Fairway Group, with all necessary detail for a complete
understanding of the same, all developments, know-how, discoveries, inventions,
improvements, concepts, ideas, writings, formulae, processes and methods
(whether copyrightable, patentable or otherwise) made, received, conceived,
developed, acquired or written during working hours, or otherwise, by Executive
(whether or not at the request or upon the suggestion of the Fairway Group)
during the Employment Term, solely or jointly with others, using the Fairway
Group’s resources, or relating to any current or proposed business or activities
of the Fairway Group known to her as a consequence of her employment or the
rendering of services hereunder (collectively, the “Subject Matter”).

 

(b)                                       Executive hereby assigns and
transfers, and agrees to assign and transfer, to the Fairway Group all her
rights, title and interest in and to the Subject Matter, and Executive further
agrees to deliver to the Fairway Group any and all drawings, notes,
specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
trademarks, copyrights or patents, as may be necessary to obtain trademarks,
copyrights and patents for any thereof in any and all countries and to vest
title thereto in the Fairway Group.  Executive shall assist the Fairway Group in
obtaining such trademarks, copyrights or patents during the term of this
Agreement, and any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Subject Matter; provided, however, that
following termination of employment Executive shall be reasonably compensated
for her time and reimbursed her reasonable out-of-pocket expenses incurred in
rendering such assistance or giving or preparing to give such testimony if it is
required after the Non-Competition Period.

 

11.                                       NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION.

 

(a)                                       Executive shall not, during the term
of this Agreement, or at any time following expiration or termination of this
Agreement, directly or indirectly, disclose or permit to be known, other than in
the good faith performance of her duties (including without limitation
disclosures to the Fairway Group’s advisors and

 

7

--------------------------------------------------------------------------------


 

consultants) or as is required by law (in which case Executive shall give the
Company prior written notice of such required disclosure) or with the prior
written consent of the Chief Executive Officer, to any person, firm or
corporation, any confidential information acquired by her during the course of,
or as an incident to, her employment hereunder, relating to the Fairway Group,
any client, vendor or customer of the Fairway Group, or any corporation,
partnership or other entity owned or controlled, directly or indirectly, by any
of the foregoing, or in which any of the foregoing has a beneficial interest,
including, but not limited to, the business affairs of each of the foregoing. 
Such confidential information shall include, but shall not be limited to,
proprietary technology, trade secrets, patented processes, research and
development data, know-how, market studies and forecasts, competitive analyses,
pricing policies, employee lists, personnel policies, the substance of
agreements with customers, suppliers, landlords and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
customer lists and any other documents embodying such confidential information. 
This confidentiality obligation shall not apply to any confidential information
which becomes publicly available from sources unrelated to the Fairway Group.

 

(b)                                       All information and documents relating
to the Fairway Group as hereinabove described (or other business affairs) shall
be the exclusive property of the Fairway Group, and Executive shall use
commercially reasonable business efforts to prevent any publication or
disclosure of any such information or documents in her possession or control. 
Upon termination of Executive’s employment with the Company, all documents,
records, reports, writings and other similar documents containing confidential
information, including copies thereof, then in Executive’s possession or control
shall be returned and left with the Company.  The foregoing obligations shall
not extend to Executive’s rolodex, address books, or other documents to the
extent such rolodex, address books or other documents contain only contact
information.

 

12.                                       SPECIFIC PERFORMANCE.

 

Executive agrees that if she breaches, or threatens to commit a breach of, any
of the provisions of Sections 9, 10 or 11 (the “Restrictive Covenants”), the
Fairway Group shall have, in addition to, and not in lieu of, any other rights
and remedies available to the Fairway Group under law and in equity, the right
to injunctive relief and/or to have the Restrictive Covenants specifically
enforced by a court of competent jurisdiction, without the posting of any bond
or other security, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Fairway Group and
that money damages would not provide an adequate remedy to the Company. 
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of her right to contest whether a breach or threatened breach of any
Restrictive Covenant has occurred.

 

13.                                      INDEMNIFICATION; D&O INSURANCE.

 

(a)                                       The Company shall indemnify Executive
and hold her harmless as and to the extent provided in that certain
Indemnification Agreement, dated as of November 2, 2014, by and between the
Company and Executive.  This obligation shall survive the termination of
Executive’s employment.

 

(b)                                        The Company shall cover Executive
under directors and officers liability insurance both during and, while
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.

 

14.                                      AMENDMENT OR ALTERATION.

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

15.                                    GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein.

 

8

--------------------------------------------------------------------------------


 

16.                                    CHOICE OF FORUM; WAIVER OF JURY TRIAL.

 

Executive and the Fairway Group agree that any dispute between Executive and the
Fairway Group shall be resolved exclusively in the United States District Court
for the Southern District of New York or the applicable state court located in
New York County, New York and Executive consents to personal jurisdiction in
said courts.  EACH OF THE COMPANY AND EXECUTIVE HEREBY IRREVOCABLY WAIVES ITS
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY ACTION, PROCEEDING OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

17.                                      SEVERABILITY.

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

18.                                    WITHHOLDING.

 

The Company may deduct and withhold from the payments to be made to Executive
hereunder any amounts required to be deducted and withheld by the Company under
the provisions of any applicable statute, law, regulation or ordinance now or
hereafter enacted.

 

19.                                    NOTICES.

 

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the address set forth above in the case of the
Company and Executive’s address as set forth in the Company’s records, or such
other address as either party may from time to time designate in writing to the
other, and shall be deemed given as of the date of the delivery or at the
expiration of three days in the event of a mailing.

 

20.                                    COUNTERPARTS AND FACSIMILE SIGNATURES.

 

This Agreement may be signed in counterparts with the same effect as if the
signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement.  For
purposes of this Agreement, a facsimile copy of a party’s signature shall be
sufficient to bind such party.

 

21.                                    WAIVER OR BREACH.

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

22.                                    ENTIRE AGREEMENT AND BINDING EFFECT.

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, supersedes all prior and contemporaneous agreements, both
written and oral, between the parties with respect to the subject matter hereof,
and may be modified only by a written instrument signed by each of the parties
hereto.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns; provided, however, that (i) Executive shall not be
entitled to assign or delegate any of her rights or obligations hereunder
without the prior written consent of the Company and (ii) the Company shall only
be permitted to assign this Agreement to an assignee of all or substantially all
of the assets of the Company and if such assignee assumes the obligation
hereunder in writing.  It is intended that Sections 9, 10, 11, 12 and 16 benefit
each of the Company and each other member of the Fairway Group, each of which is
entitled to enforce the provisions of Sections 9, 10, 11, 12 and 16.

 

9

--------------------------------------------------------------------------------


 

23.                                    SURVIVAL.

 

Except as otherwise expressly provided herein, the termination of Executive’s
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of Sections 4, 7, 9, 10, 11, 12, 13, 16, 22, 23, 24 and 25
hereof.

 

24.                                    280G.

 

Notwithstanding anything set forth herein to the contrary, if any payment or
benefit Executive would receive from the Company pursuant to this Agreement or
otherwise (“Payment”) would constitute a “parachute payment” within the meaning
of Section 280G of the Code and, but for this Section 24, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall equal the Revised Amount which may under clause (a) in the
following sentence be a lesser amount than the full Payment.  The “Revised
Amount” shall be either (a) or (b) whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the payment may be subject to the
Excise Tax and where: (a) is the largest portion of the Payment that would
result in no portion of the Payment being subject to the Excise Tax and (b) is
the full, unreduced, total Payment.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment is reduced to
the amount in clause (a) above, unless to the extent permitted by Code
Section 280G and 409A Executive designates another order, the reduction shall
occur in the following order: (A) cash payments shall be reduced first and in
reverse chronological order such that the cash payment owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first cash payment to be reduced; (B) accelerated vesting of equity awards shall
be cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.  Except as set forth in the next
sentence, all determinations to be made under this Section 24 shall be made by
the Company’s independent registered public accounting firm immediately prior to
the event giving rise to the Payment (or if such firm cannot make such
determination, an independent accounting firm selected by the Company (and
reasonably acceptable to Executive)), which accounting firm shall provide its
determinations and any supporting calculations and documentation to the Company
and Executive promptly after the change in ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Code Section 280G).  In making its determination, the accounting
firm shall take into account (if applicable) the value of Executive’s
non-competition covenant set forth in Section 9 of this Agreement.  The costs
and expenses of the accounting firm and, if a valuation firm is required by the
accounting firm to perform its calculations, such valuation firm shall be borne
by the Company.

 

25.                                     409A COMPLIANCE.

 

If Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-l(i) as of the date of the Executive’s separation from service,
then Executive shall not be entitled to any Severance Payments or other benefits
pursuant to Section 7 of this Agreement until the earlier of (a) the date which
is six (6) months after the date of Executive’s separation from service or
(ii) the date of Executive’s death.  This paragraph shall only apply if, and to
the extent, required in order to comply with Section 409A of the Code.  Any
amounts otherwise payable to Executive upon or in the six-month period following
Executive’s separation from service that are not so paid by reason of this
paragraph shall be paid to Executive (or Executive’s estate, as the case may be)
as soon as practicable (and in all events within twenty (20) days) after the
expiration of such six-month period or (if applicable, the date of Executive’s
death), and any remaining payments due to the Executive under this Agreement
shall be paid as otherwise provided herein.

 

For the purposes of this Agreement, a “termination of employment” or words of
like import shall mean a “separation from service” within the meaning of
Section 409A of the Code and the regulations

 

10

--------------------------------------------------------------------------------


 

issued thereunder.  Any taxable reimbursements pursuant to Section 4 shall be
paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred. 
Reimbursements pursuant to Section 4 are not subject to liquidation or exchange
for another benefit and the amount of such benefits that Executive receives in
one taxable year shall not affect the amount of such reimbursements or benefits
that Executive may receive in any other taxable year.  Each of the payments that
may be made under this Agreement following Executive’s termination of employment
shall be deemed to be a separate payment for purposes of applying Section 409A.

 

It is intended that any amounts payable under this Agreement and the Company’s
and Executive’s exercise of any authority or discretion hereunder shall comply
with, and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code.  This Agreement shall be construed and interpreted
consistent with that intent.  Notwithstanding the foregoing, Executive shall
bear the cost of any failure to comply with Section 409A of the Code, unless and
except to the extent that such tax, penalty or interest is incurred by reason of
the Company’s willful breach of the provisions of this Agreement.

 

26.                                      FURTHER ASSURANCES.

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

27.                                    CONSTRUCTION OF AGREEMENT.

 

No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

28.                                      HEADINGS.

 

The Section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, demand or affect its provisions.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

FAIRWAY GROUP HOLDINGS CORP.

 

 

 

 

 

By:

/s/ John E. Murphy

 

 

Name: John E. Murphy

 

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Dorothy M. Carlow

 

Dorothy M. Carlow

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

In exchange for the payments and benefits set forth in the Employment Agreement
between Fairway Group Holdings Corp. (the “Company”) and me
dated                      2014 (the “Agreement”), and to be provided following
the Effective Date (as defined below) of this Release and subject to the terms
of the Agreement, and my execution (without revocation) and delivery of this
Release:

 

1. (a) On behalf of myself, my agents, assignees, attorneys, heirs, executors
and administrators, I hereby release the Company and its predecessors,
successors and assigns, their current and former parents, affiliates,
subsidiaries, divisions and joint ventures (collectively, the “Fairway Group”),
and all of their current and former officers, directors, employees, and agents,
in their capacity as Fairway Group representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Fairway
Group (individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission.  This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this Release.

 

(b) This Release includes a release of all rights and Claims under, as amended,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and
1991, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act of 1963, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older Workers
Benefit Protection Act of 1990, the Occupational Safety and Health Act of 1970,
the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Act, and the New
York City Human Rights Act, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. 
I specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.

 

(c) This Release also includes a release of any Claims for breach of contract,
any tortious act or other civil wrong, attorneys’ fees, and all compensation and
benefit claims including without limitation Claims concerning salary, bonus, and
any award(s), grant(s), or purchase(s) under any equity and incentive
compensation plan or program.

 

(d) In addition, I am waiving my right to pursue any Claims against the Company
and Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

 

I acknowledge that this Release is intended to include, without limitation, all
Claims known or unknown that I have or may have against the Company and
Releasees through the Effective Date of this Release.  Notwithstanding anything
herein, I expressly reserve and do not release pursuant to this Release (and the
definition of “Claims” will not include) (i) my rights with respect to the
enforcement of the right to receive the payments (including without limitation
the Severance Payments (as such term is defined in the Agreement) and benefits
specified in the Agreement, (iii) any rights or interest under any Benefit Plan
(as such term is defined in the Agreement), (iii) any right to indemnification
pursuant to the Company’s Certificate of Incorporation and By-Laws and any
indemnification agreement as in effect on the date hereof or otherwise, or the
protections of the Company’s directors and officers liability insurance,
(iv) any right to purchase shares of the Company’s stock after the date hereof
under any stock option or restricted stock agreement between me and the Company,
or (v) my rights as a stockholder of the Company.

 

1

--------------------------------------------------------------------------------


 

2. I acknowledge that I have had at least 21(1) calendar days from the date of
my termination of employment with the Company (the “Termination Date”) to
consider the terms of this Release, that I have been advised to consult with an
attorney regarding the terms of this Release prior to executing it, that I have
consulted with my attorney, that I fully understand all of the terms and
conditions of this Release, that I understand that nothing contained herein
contains a waiver of claims arising after the date of execution of this Release,
and I am entering into this Release knowingly, voluntarily and of my own free
will.  I further understand that my failure to sign this Release and return such
signed Release to the Company, 2284 12th Avenue, New York, New York 10027
(attention: General Counsel) by 5:00 pm on the 22nd(2) day after the Termination
Date will render me ineligible for the payments and benefits described herein
and in the Agreement.

 

3. I understand that once I sign and return this Release to the Company, I have
7 calendar days to revoke it.  I may do so by delivering to the Company, 2284
12th Avenue, New York, New York 10027 (attention: General Counsel) written
notice of my revocation within the 7-day revocation period (the “Revocation
Period”).  This Release will become effective on the 8th day after I sign and
return it to the Company (“Effective Date”) provided that I have not revoked it
during the Revocation Period.

 

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE.

 

I HAVE READ THIS RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND ENTER THIS
RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.

 

By:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------

(1)  Change to 45 days in the case of a group termination under the ADEA

(2)  If 21 days changed to 45 days, change to 46th

 

2

--------------------------------------------------------------------------------